Title: To Benjamin Franklin from Pierre Penet, 17 May 1778
From: Penet, Pierre
To: Franklin, Benjamin


Monsieur
Paris 17 may 1778
Je n’est peut [n’ai pu] vous envoyer plustot la nouvelle Debitée dimanche 10 may sur la Bourse de nantes au sujet Des deux navires le Lion et le Duc de choiseul. Cy joint la note je ne vous le donne pas pour certain. J’auréz l’honneur de vous presanter mes respects Demain. Monsieur, votre serviteur
P. Penet

Je vous seréz infiniment obligé la nouvelle leue [lue] de vouloire bien la faire passer a Mr. Lee a chaliot.
tourné s.v.p.t.
Un petit navire parti de la Carolinne du Nord Le 7 avril dernier, armé par des juifs qui ont passés dessus, ariva a paimboeuf Le samedy au soir 9 may et donna entre autres nouvelles celle de la perte de la fregatte Le Lion, et du duc De Choiseul qui ont été rencontrés a La hauteur des Bermudes par un vaisseau de Guerre de 60 pieces de Canons. Le Lion a sauté en l’air et le duc de Choiseul aprés avoir eté rasé a eté obligé de se rendre et a eté conduit a st. augustin.
Cette nouvelle affligeoit beaucoup La place de Nantes et on attendoit avec impatience que ces juifs auroient montés pour avoir d’eux mesmes les details de cette affaire. Nous sommes partis de Nantes le Lundy 11 May, nous ignorons si cette mauvaise nouvelle s’est confirmée. En raprochant La datte du depart de ces deux Navires de la Baye de Quiberon de celuy de ces juifs, il y avoit 42 jours d’Ecoulés. Si cette nouvelle est controuvée il est singulier que ces juifs ayent nommés ces deux navires qu’ils ne connoissoient pas. Nous donnons cette nouvelle comme ayant eté debitée dimanche 10 May sur la bourse de Nantes. Nous souhaittons Bien qu’elle soit fausse.

 
Notation: Penet 17 May 78
